Citation Nr: 0327681	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is entitled to VA benefits on behalf of 
the minor children M.T. and P. T., as adopted children of the 
deceased veteran.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and from November 1984 to June 1989.  He died in September 
1993.  The appellant is his surviving spouse and she brings 
this claim on behalf of the minor children as their legal 
guardian.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that determined that the appellant was not 
entitled to the benefits sought.  


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in September 1993.  

2.  The appellant has been the legal guardian of the minor 
child M. T., born in October 1994, since October 1999.  

3.  The appellant has been the legal guardian of the minor 
child P. T., born in May 1997, since August 1998.  

4.  The veteran did not legally adopt the minor children P. 
T. and M. T.; they are reportedly the natural children of the 
appellant's son.  

5.  The minor children P. T. and M. T., not born until after 
the veteran's death, were not living in the veteran's home at 
the time of his death.  





CONCLUSION OF LAW

The appellant is not entitled to VA benefits on behalf of the 
minor children M. T. and P. T.  38 U.S.C.A. §§ 101(4)(A), 
1542 (West 2002); 38 C.F.R. § 3.57(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals substantial compliance 
with the VCAA.  That is by way of its December 1999 denial 
letter and its April 2002 statement of the case, the RO 
provided the appellant and her representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate this claim.  Because the 
disposition of the claim rests on the appellant's 
satisfaction of criteria to entitle her children to the 
benefits sought, the Board finds no reasonable possibility 
that providing additional notice or assistance to the 
appellant would aid in substantiating her claims. 38 U.S.C.A. 
§ 5103A(2)  (2002). See Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 
Finally, the appellant has had ample opportunity to present 
evidence and argument in support of this appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  



Entitlement to VA Benefits as the Deceased Veteran's Child

The appellant, on behalf of M. T. and P. T., seeks VA 
benefits for these children, specifically as the surviving 
children of the deceased veteran.  See 38 U.S.C.A. § 1542 
(West 2002).  She contends that while they are not children 
adopted by the veteran, they are his son's children, over 
which she has legal custody.  

Generally, a child of a veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self- support; or (iii) who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  See 38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1) (2002).  

An adopted child includes a child adopted pursuant to a 
decree of adoption, and includes, as of the date of death of 
the veteran, such child who:  

1.  was living in the veteran's household at the 
time of the veteran's death, and 

2.  was adopted by the veteran's spouse under a 
decree issued within two years after August 1959 or 
the veteran's death, whichever is later, and 

3.  was not receiving from an individual other than 
the veteran or the veteran's spouse, or from a 
welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of 
the child's support.  See 38 C.F.R. § 3.57(C) 
(2002).  

In this case, the children M. T. and P. T. were reported to 
be the children of the appellant's son, who is also deceased.  
Documents show appellant's son died in December 1996.  The 
veteran died in September 1993.  

It is uncontroverted that the minor children M. T. and P. T. 
were not the natural children or the stepchildren of the 
veteran.  Nor is it alleged that they were born at the time 
of his death.  Documents show they were born in October 1994 
and May 1997, respectively.  Rather, the appellant urges that 
as she is the legal guardian of these children, they should 
be recognized as the adopted children of the deceased 
veteran.  However, the controlling law and regulations 
prohibit such a finding.  

Entitlement to the benefits sought by the appellant requires 
that the minor children were living in the veteran's 
household at the time of the veteran's death.  Clearly, as 
they were born after his death, they cannot satisfy this 
prerequisite requirement.  It would additionally have to be 
shown that the children were formally adopted through a 
decree of adoption.  

Thus, neither M. T. or P. T. can be considered an "adopted 
child" of the veteran for purposes of establishing legal 
entitlement to VA benefits. Id.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995).

The Board acknowledges the appellant's argument made in her 
Substantive Appeal that the she feels the VA should grant the 
benefits sought since the another government ("the 
military") entity has ruled favorably in her claim.  
However, the 
legal criteria governing the payment of VA benefits are clear 
and specific, and the Board is bound by them, and is unable 
to depart from these guidelines, despite the sympathetic 
nature of her circumstances.  


ORDER

The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



